DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim’s 14, 21 and 22, have been amended to recite sufficient structures for performing their ascribed functions such as to preclude an interpretation of these claims under 35 U.S.C. § 112(f). Accordingly, none of the allowed claims are found to invoke an interpretation under 35 U.S.C. § 112(f).
Allowable Subject Matter
Claims 1 - 17, 19 - 22, are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to independent claims 1, 14, 15, and dependent claim 20, several of the features of these claims were known in the art as evidenced by Shocher et al, “’Zero-Shot’ Super-Resolution using Deep Internal Learning”, which discloses obtaining a first ground truth image (“HR father”) and a first training image (“LR son”) at p. 3121, col. 2, par. 1. Shocher discloses generating a second training image by applying mutually correlated noises to the first training image (“LR son”), but does not apply the mutually correlated noises to the first ground truth image (“HR father”) at p. 3123, col. 1, bottom par; to wit: “Adding a bit of synthetic noise to the LR sons (but not to their HR fathers
With regards to claims 16, 21, 22, several of the features of this claim were known in the art as evidenced by XU et al, “Deep Convolutional Neural Network for Image Deconvolution” which anticipates the features of parent claim 16, as discussed below. In particular, XU discloses performing denoising processing on an image based on the estimated image at pp. 6 - 7, secs. 5.4 - 5.5; to wit: “The two network modules are concatenated in our system by combining the last layer of deconvolution CNN with the input of denoise CNN.” But, XU does not disclose a denoising parameter used in the denoising processing is determined based on information on an optical black of the captured image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/DAVID F DUNPHY/Primary Examiner, Art Unit 2668